Citation Nr: 1706459	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-31 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for service-connected right (major) wrist disability (also claimed as nerve damage).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which assigned a 10 percent disability rating effective March 7, 2002.  The Veteran subsequently appealed the rating assigned to the Board.

In July 2013 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In December 2013 and March 2016, the Board remanded the current issue for further evidentiary development.  Also remanded by the Board was the issue of entitlement to service connection for syringomyelia with residuals.  In October 2016, the Agency of Original Jurisdiction (AOJ) granted service connection for syringomelia with residuals.  Therefore, that issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Following the Board's prior remand decision, the Veteran underwent an examination by a VA neurologist in June 2016.  The neurologist opined that the Veteran's service-connected right wrist disability did not constitute a peripheral nerve condition, but was rather related to her central nervous system condition of syringomyelia.  The examiner noted that the right wrist condition was manifested by muscle atrophy in the right first dorsal interosseous, abductor pollicis brevis, and abductor minimi muscles, and causes moderate right upper extremity muscle weakness.  In an October 2016 rating decision, the AOJ changed the disability's Diagnostic Code (DC) from DC 5024-8716 for neuralgia to DC 5308 for a muscle injury of the wrist.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).

In its January 2017 brief, the Veteran's representative requested that the Veteran be afforded a new VA examination to evaluate the severity of her right wrist disability, to include the limitations caused by the condition during episodic flare-ups.  The Board observes that the Veteran has not been afforded a muscle injury examination during the course of the appeal.  Given that such findings are necessary to evaluate the severity of the Veteran's right wrist disability, the case should be remanded to schedule the Veteran for that examination.  The examiner should also complete a Disability Benefits Questionnaire (DBQ) for wrist conditions, to note the Veteran's range of motion, including during flare-ups.  Finally, although range of motion testing was conducted during the November 2007, August 2012, and January 2014 VA examinations, the examinations do not note that range of motion testing was performed in both active and passive motion and in weight-bearing and nonweight-bearing, in accordance with the decision of the Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016) (holding that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible include range of motion results in those areas).  Therefore, the examiner should also provide an opinion as to the range of motion throughout the appeal period in those areas.  Measurements should also be provided for the nonservice-connected wrist.  Id.

Updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that in its January 2017 brief, the Veteran's representative also requested that the Board grant a 10 percent rating for a surgical scar associated with the service-connected syringomyelia.  This issue is not on appeal before the Board, and, although this statement does not meet the standards of a complete claim under 38 C.F.R. § 3.150(a), the Board encourages the Veteran to file such a claim if she is interested in pursuing entitlement to service-connected benefits for the surgical scar.  38 C.F.R. § 3.155 (2016).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from April 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified    of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to assess the current nature and severity of her service-connected right wrist disability.  The examiner should complete the Disability Benefits Questionnaires (DBQs) for Muscle Injuries and for Wrist Conditions.

The claims file should be made available for review, and the examination report should reflect that such review occurred.

The examiner should make findings regarding the symptoms of the Veteran's muscle group VIII condition and its severity.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since June 2006) of the right wrist in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of her service-connected right wrist disability and what impact, if any, they have on her occupational functioning.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case, given the opportunity to respond thereto, and the case should then be returned to the Board for further appellate consideration, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


